DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9, 11, 14, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2013/0229922 A1).
Regarding claim 1, Li discloses a  method comprising: identifying, by a first device in a first site of a multi-site network, a first local discriminator indicating a particular route path of multiple route paths usable to send data from the first device to a second device in a second site of the multi-site network (figs. 1, 3-4; paragraph [0038]; [0041]; and so on, illustrating determining local discriminator for a tunnel to send packet from initiation node to termination node); identifying, by the first device, a first remote discriminator indicating the particular route path from the second device to the first device (figs. 1, 3-4; paragraph [0038]; [0041]; and so on, remote discriminator for the tunnel from the termination node); generating, by the first device, a first probe packet including the first local discriminator and the first remote discriminator (paragraph [0038]; and etc., generating packet or message including local discriminator and remote discriminator to transmit from the initiation node to the termination node); utilizing the first local discriminator to send, from the first device, the first probe packet through the particular route path through the multi-site network to the second device (fig. 3; paragraph [0019]; [0038]; and so on, the tunnel is used to transmit the packet or message); receiving, at the first device and from the second device, a second probe packet including a second local discriminator associated with the particular route path and a second remote discriminator associated with the particular route path (fig. 3; paragraph [0039]-[0040]; and etc., explaining the reception of a return packet or message, by the initiation node from the termination node, including local and remote discriminators in view of the termination node and related to the tunnel); determining, by the first device, that the first local discriminator is equal to the second remote discriminator (fig. 3; paragraph [0038]-[0039], describing the different discriminator values); and identifying, at the first device and based at least in part on receiving the second probe packet, network performance information associated with the particular route path (paragraph [0036]; [0040]; [0024], illustrating determination of network delay and failure related to the tunnel).
Regarding claim 8, the claim includes features identical the subject matter mentioned in the rejection to claim 1. The claim is reformulation of claim 1 to define the corresponding system except minor difference in that the claim deals two headers to encapsulate path identifiers. Li also discloses headers encapsulating the discriminators (e.g. paragraph [0041]; [0031]; [0027]; [0024]; [0022]), and thus the rejection to claim 1 is applied hereto.   
Regarding claim 15, the claim includes features identical the subject matter mentioned in the rejection to claim 1. The claim is reformulation of claim 1 except minor difference in that the claim deals two different paths for two probe packets and headers to encapsulate path identifiers. Li also discloses plurality of tunnels for packets (paragraph [0019]-[0020]; [0023]-[0024]; [0026]; [0036]; and so on) and headers encapsulating the discriminators (e.g. paragraph [0041]; [0031]; [0027]; [0024]; [0022]), and thus the rejection to claim 1 is applied hereto.   
Regarding claim 2, Li further discloses comprising: identifying, by the second device, the second local discriminator based at least in part on the first remote discriminator (fig. 3; paragraph [0039]-[0040]); identifying, by the second device, the second remote discriminator based at least in part on the first local discriminator (paragraph [0039]-[0040]); generating, by the second device, the second probe packet including the second local discriminator and the second remote discriminator (fig. 3; paragraph [0039]-[0040]); and utilizing the second local discriminator to send, from the second device, the second probe packet through the particular route path through the multi-site network to the first device (fig. 3; paragraph [0039]-[0040]).
Regarding claim 4, 11, and 17, Li discloses wherein the network performance information includes an indication of at least one of: network latency associated with the particular route path; network packet loss associated with the particular route path; network delay associated with the particular route path; or network jitter associated with the particular route path (paragraph [0036]; [0040]; [0024])..
Regarding claim 5, Li discloses wherein: the first device is configured as a first edge device of the first site; and the second device is configured as a second edge device of the second site (fig. 1).
Regarding claim 6 and 14, Li discloses wherein the particular route path includes one or more intermediate devices disposed between the first device and the second device throughout the multi-site network (fig. 1).
Regarding claim 9, Li discloses the operations further comprising: decapsulating, by the second device, the probe packet to remove the second header that includes the local forwarding identifier (paragraph [0031]; [0023]); and sending, from the second device to the first device, the probe packet, wherein the probe packet is configured to utilize the particular route path from the second device to the first device based at least in part on the first header (paragraph [0039]-[0040]).
Regarding claim 16, Li discloses wherein the first route path and the second route path include one or more intermediate devices between the first device and the second device throughout the multi-site network, and the one or more intermediate devices are configured as at least one of: a multiprotocol label switching (MPLS) circuit; a segment routed circuit; a pseudowire circuit; or an internet circuit (paragraph [0019]-[0023]).
Regarding claim 19, Li discloses wherein the local forwarding identifier is a first local forwarding identifier, and the method further comprising: decapsulating, by the second device, the first probe packet to remove the first outer header that includes the local forwarding identifier (paragraph [0023]; [0034]); decapsulating, by the second device, the second probe packet to remove the second outer header that includes the local forwarding identifier (paragraph [0023]; [0034]); sending, from the second device to the first device, the first probe packet, wherein the first probe packet is configured to utilize the first route path from the second device to the first device based at least in part on the first inner header (figs. 1 and 3; paragraph [0038]; [0022]-[0024]; [0041]); and sending, from the second device to the first device, the second probe packet, wherein the second probe packet is configured to utilize the second route path from the second device to the first device based at least in part on the second inner header (figs. 1 and 3; paragraph [0038]; [0022]-[0024]; [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Goel et al. (US 2022/0103661 A1).
Regarding claim 3 and 10, Li further comprising receiving, at the first device and from a controller (108) associated with the multi-site network, the first local discriminator and the first remote discriminator (figs. 1 and 3).
Li doesn’t disclose the controller is Software-Defined-Networking (SDN) controller.
Goel teaches the controller is Software-Defined-Networking (SDN) controller (paragraph [0064]-[0065]; [0257]-[0258]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the controller is Software-Defined-Networking (SDN) controller as taught by Goel into Li in order to improve controlling and managing of routing of the packets. 
Regarding claim 7 and 12, Li further discloses comprising: sending, from the first device to a controller associated with the multi-site network, the network performance information (e.g. figs. 1 and 3).
Li doesn’t disclose storing, by the first device, the network performance information in association with the particular route path in a data store associated with the first device; the controller is Software-Defined-Networking (SDN) controller.
Goel teaches storing, by the first device, the network performance information in association with the particular route path in a data store associated with the first device (paragraph [0150]; [0187]; [0209]; and so on); the controller is Software-Defined-Networking (SDN) controller (paragraph [0064]-[0065]; [0257]-[0258]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use storing, by the first device, the network performance information in association with the particular route path in a data store associated with the first device; the controller is Software-Defined-Networking (SDN) controller as taught by Goel into Li in order to reduce congestion, and to improve controlling and managing of routing of the packets. 
Regarding claim 18, Li discloses wherein the network performance information includes first network performance information associated with the first route path and second network performance information associated with the second route path (paragraph [0036]; [0040]; [0024]), and the method further comprising: determining, by the first device, that the first route path is more favorable than the second route path based at least in part on the first network performance information and the second network performance information (paragraph [0009]; [0019]; [0023]-[0026]; [0034]-[0036]; and so on); and sending, from the first device to a controller associated with the multi-site network, the indication (e.g. figs. 1 and 3).
Li doesn’t disclose storing, by the first device, the indication in a data store associated with the first device; and the controller is Software-Defined-Networking (SDN) controller.
Goel teaches storing, by the first device, the indication in a data store associated with the first device (paragraph [0150]; [0187]; [0209]; and so on); the controller is Software-Defined-Networking (SDN) controller (paragraph [0064]-[0065]; [0257]-[0258]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use storing, by the first device, the indication in a data store associated with the first device; and the controller is Software-Defined-Networking (SDN) controller as taught by Goel into Li in order to reduce congestion, and to improve controlling and managing of routing of the packets. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yao et al. (US 2021/0250292 A1).
Regarding claim 13, Li discloses wherein: the local forwarding identifier. However, Li doesn’t disclose the identifier is configured as at least one of: a first differentiated services code point (DSCP) value; or a first segment routing segment identifier (SR SID); and the remote forwarding identifier is configured as at least one of: a second DSCP value; or a second SR SID number.
Yao teaches the identifier is configured as at least one of: a first differentiated services code point (DSCP) value; or a first segment routing segment identifier (SR SID); and the remote forwarding identifier is configured as at least one of: a second DSCP value; or a second SR SID number (paragraph [0117]-[0124]; [0129]-[0134]; [0154]; [0185]; [0206]-[0209]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the identifier is configured as at least one of: a first differentiated services code point (DSCP) value; or a first segment routing segment identifier (SR SID); and the remote forwarding identifier is configured as at least one of: a second DSCP value; or a second SR SID number as taught by Yao into Li in order to reduce error and to improve efficiency of routing. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bernardi et al. (US 10,666,548 B2).
Regarding claim 20, as applied above, Li discloses wherein the network performance information includes first network performance information associated with the first route path and second network performance information associated with the second route path.
However, Li doesn’t disclose the method further comprising: identifying, by the first device, a first timestamp at a first time at which the first probe packet and the second probe packet are sent from the first device to the second device; identifying, by the first device, a second timestamp at a second time at which the first probe packet is received at the first device from the second device; identifying, by the first device, a third timestamp at a third time at which the second probe packet is received at the first device from the second device; identifying the first network performance information associated with the first route path based at least in part on the first timestamp and the second timestamp; and identifying the second network performance information associated with the second route path based at least in part on the first timestamp and the third timestamp.
	Bernardi teaches the method further comprising: identifying, by the first device, a first timestamp at a first time at which the first probe packet and the second probe packet are sent from the first device to the second device; identifying, by the first device, a second timestamp at a second time at which the first probe packet is received at the first device from the second device; identifying, by the first device, a third timestamp at a third time at which the second probe packet is received at the first device from the second device; identifying the first network performance information associated with the first route path based at least in part on the first timestamp and the second timestamp; and identifying the second network performance information associated with the second route path based at least in part on the first timestamp and the third timestamp (col. 2, line 60-col. 3, line 8; col. 9, line 42-col. 10, line 14; col. 12, line 47-col. 13, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method further comprising: identifying, by the first device, a first timestamp at a first time at which the first probe packet and the second probe packet are sent from the first device to the second device; identifying, by the first device, a second timestamp at a second time at which the first probe packet is received at the first device from the second device; identifying, by the first device, a third timestamp at a third time at which the second probe packet is received at the first device from the second device; identifying the first network performance information associated with the first route path based at least in part on the first timestamp and the second timestamp; and identifying the second network performance information associated with the second route path based at least in part on the first timestamp and the third timestamp as taught by Bernardi into Li in order to improve quality of service and rate of communication. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461